Citation Nr: 1526833	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial disability rating in excess of 10 percent for asthma prior to August 27, 2012.

3.  Entitlement to a disability rating in excess of 30 percent for asthma beginning August 27, 2012. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO). 

The issues of entitlement to an initial disability rating in excess of 10 percent for asthma prior to August 27, 2012, and a disability rating in excess of 30 percent for asthma beginning August 27, 2012, are addressed in the Remand section of this decision.


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated with his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current tinnitus began during active service; specifically, he asserts that he was exposed to acoustic trauma while serving in the 82nd Airborne Infantry coincident to his duties as a paratrooper and as a watercraft engineer.  He further reported that he experienced intermittent ringing in his ears since such service.  

Service treatment records are negative for complaints, treatment, or a diagnosis of tinnitus.  The Veteran's Form DD 214 shows a military occupational specialty of an infantryman, as well as a watercraft engineer.  

Post-service records include the report of an October 2011 VA audiometric examination.  The Veteran reported that he experienced intermittent tinnitus.
Upon review of the claims file, the examiner diagnosed tinnitus.  The examiner stated that the current tinnitus was "less likely than not" caused by the Veteran's military noise exposure.  In providing this opinion, the examiner in significant part, relied on the lack of evidence in the claims file documenting inservice and post-service treatment for tinnitus.  
During a September 2013 hearing before the Board, the Veteran asserted that he experienced intermittent ringing in his ears since service.  Specifically, he asserted that while serving as an infantryman he performed approximately 60 jumps out of aircraft, was often exposed to live ammunition, and was exposed to loud engine rooms while serving as a watercraft engineer.  

The Board finds the October 2011 VA examination inadequate for adjudication purposes.  In this regard, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears since that time.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  

In sum, the Board finds that the Veteran's history of noise exposure in service is consistent with serving as an infantryman and watercraft engineer, and is competent and credible evidence.  See Id.  Further, tinnitus is subjective, which lay evidence is competent to describe, to include the time of onset.  See Charles, 16 Vet. App. at 374.  In addition, the Veteran has presented credible written statements and testimony before the Board regarding his in-service incurrence of noise exposure and tinnitus.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 



	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is required before the remaining claims of disability ratings in excess of 10 percent for asthma prior to August 27, 2012, and in excess of 30 percent since August 27, 2012, are decided.  Specifically, another VA examination is necessary for the reasons discussed below.  In addition, the Veteran's complete VA outpatient treatment records must be obtained.  

Regarding the issue of entitlement to an initial disability rating in excess of 10 percent for asthma prior to August 27, 2012, during the September 2013 hearing before the Board, the Veteran stated that he was treated at the VA Medical Center in Akron, Ohio since 2004.  Thereafter, in an October 2013 statement, the Veteran's representative noted that the records identified by the Veteran had not been obtained.  The record contains VA outpatient treatment records from such facility dated in August 2010 to June 2011.  Thus, on remand, attempts should be made to obtain and associate with the record all VA outpatient treatment records identified by the Veteran.  38 C.F.R. § 3.159 (c)(2).  In addition, as the Veteran receives ongoing treatment at the VA Medical Center in Butler, Pennsylvania, the RO must also obtain records from such facility dated from May 2013 to the present.  Id.  

With respect to the issue of entitlement to an initial disability rating in excess of 30 percent for asthma since August 27, 2012, the Veteran contends that manifestations of his service-connected asthma have increased in severity. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran testified before the Board in September 2013, indicating that manifestations of his asthma had worsened in the past two years.  Specifically, he indicated that it was harder to control, to include difficulty breathing.  In this regard, the Veteran stated that he currently took Symbicort, Advair, and Albuterol.  The Veteran was most recently afforded a VA examination in September 2011, during which he reported that he took Albuterol approximately three times per week to treat his disorder; the examiner commented that such usage was indicative of good control of the asthma.  Moreover, in August 2012, the Veteran sought treatment at the emergency room, as a result of breathing difficulty.  Further, a VA outpatient treatment record dated in December 2012 notes that the Veteran reported that he was supposed to use a nebulizer three times a day to treat his asthma; however, he also indicated that his physician would not provide him with a rescue inhaler.  In light of the foregoing, the Veteran should be provided another VA examination to ascertain the severity of his service-connected asthma disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of his response, the RO must attempt to obtain the Veteran's VA outpatient treatment records located at the VA Medical Center in Akron, Ohio from April 2004 to the present, as well as records from the VA Medical Center in Butler, Pennsylvania from May 2013 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected asthma disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings, and the functional effects of the Veteran's service-connected asthma disorder must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must state whether the Veteran's service-connected asthma results in (a) a FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids, or (b) a FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


